Citation Nr: 1733433	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-98 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

Entitlement to service connection for esophageal cancer, to include as secondary to service-connected prostate cancer status post-radical prostatectomy, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970, to include service in the Republic of Vietnam.  He died in November 2009; his surviving spouse (appellant) has been substituted as the appellant for purposed of processing the appeal to completion.  38 U.S.C.A. § 5121A (West 2014).

The Board remanded the appeal for further development in July 2016.  The remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's esophageal cancer is not a herbicide-presumptive disease.
 
2.  The Veteran died from esophageal cancer, which was diagnosed years after service; there is no credible evidence linking this cancer disability to service.

3.  The Veteran's esophageal cancer, was not chronic in service, was not continuous since service, and was not shown to a compensable degree within one year of service.

4.  The Veteran's service-connected prostate cancer, status post-radical prostatectomy, did not cause or aggravate the Veteran's esophageal cancer.


CONCLUSION OF LAW

The Veteran's esophageal cancer was not incurred in service, is not presumed to have been incurred in service, and is not proximately due to, a result of, or aggravated by, a service-connected disability.   38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3),(6), 3.309(a),(e) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The appellant contends that the Veteran's exposure to agent orange while serving in the Republic of Vietnam caused the Veteran's esophageal cancer, ultimately leading to his death.  

Claims for VA benefits do not survive a claimant's death.  However, a qualified survivor (including a spouse) may carry on the deceased veteran's claim for benefits by submitting an application for accrued benefits within one year after the veteran's death.  38 U.S.C.A. § 5121(a), (c); 38 C.F.R. § 3.1000.  Accrued benefits are "periodic monetary benefits... to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death."  Id.  An accrued-benefits claim incorporates any prior final adjudication on claims brought by a veteran, because it derives from the veteran's claims.

For a claimant to prevail in his or her accrued benefits claim, the record must show the following: (1) the appellant has standing to file a claim for accrued benefits (see 38 U.S.C.A. § 5121 ; 38 C.F.R. § 3.1000); (2) the Veteran had a claim pending at the time of his or her death (see 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1296, 1299   (Fed. Cir. 1998)); (3) the Veteran would have prevailed on his or her claim if he or she had not died (Id.); and (4) the claim for accrued benefits was filed within one year of the veteran's death (see 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c)).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held in Jones that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."   Jones, 136 F.3d at 1300.

An accrued benefits claim is, under the law, derivative of, and separate from, the veteran's claims.  See, Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236   (Fed. Cir. 1996).  Thus, in the adjudication of a claim for accrued benefits, the claimant is bound by the same legal requirements to which the veteran would have been bound had he survived to have his claims finally decided. 

Effective October 10, 2008, the law concerning substitution in the case of the death of a claimant changed.  The revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a) of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion." 38 U.S.C.A. § 5121A.  The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 (August 2010).  Since the Veteran died after October 10, 2008, the claim herein meets the criteria for substitution, and will be addressed accordingly.

The evidence establishes that, as the Veteran's surviving spouse, the appellant has standing to file a claim for accrued benefits.  See 38 U.S.C.A. § 5121(a)(2); 38 C.F.R.      § 3.1000(a)(1). 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may be established with certain chronic diseases, including esophageal cancer (malignant tumors), based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic' in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
 § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

VA has also established a presumption of herbicide exposure applicable to veterans who served in the Republic of Vietnam during the Vietnam War, and a presumption of service connection applicable to veterans who are either presumed to have been exposed to herbicide agents, or who are shown to have been actually exposed to herbicide agents during service.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In a separate adjudication for now service-connected lung cancer, the RO conceded that the Veteran was exposed to herbicides in service.  Therefore, the issue of exposure is not at issue.

Certain diseases are deemed associated with herbicide exposure under VA law and shall be service-connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. § 3.309(e).  Esophageal cancer is not considered one of the presumptive diseases.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,     1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The evidence shows that symptoms of esophageal cancer were not chronic in service, were not continuous since service, and were not shown to a compensable degree within one year of service.  Service treatment records reflecting the Veteran's service from January February 1968 to February 1970 reveal no symptoms, complaints, findings, diagnosis, or treatment for any condition of the esophagus at any time during service.  VA treatment records show that the Veteran was diagnosed with prostate cancer in February 2005 and underwent a radical prostatectomy in March 2005.  The Veteran was ultimately awarded service connection for the cancer due to presumed exposure to agent orange effective June 2005.

The above referenced records also show that the Veteran was first diagnosed with esophageal cancer in September 2009, over 39 years after service separation.  The appellant specifically claims that the service-connected prostate cancer spread, thus causing the esophageal cancer.

There is no medical opinion of record that purports to relate the Veteran's esophageal cancer to service, or to otherwise substantiate the appellant's theory.  The only evidence addressing this aspect of service connection are the lay assertions from the appellant.  In fact, as explained in a later part of this opinion, there is a medical opinion associating the Veteran's esophageal cancer to other causes.

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg, but not cancer.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Veteran is not competent to diagnose carcinoma or relate it to service.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Jandreau, at 1377, n.4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R.       § 3.159(a)(2).  Establishing such a relationship requires medical knowledge and is not capable of lay observation.  Accordingly, under the facts of this case, the lay statements of the Veteran and the appellant are not competent evidence of an etiologic relationship between the claimed esophageal cancer and service.

In compliance with the Board's July 2016 remand, an opinion was requested from a medical expert in regard to the etiology of the esophageal cancer.  The opinion was provided in March 2017, with the examiner concluding that the Veteran's esophageal cancer was less likely than not incurred in his active military service and less likely than not secondary to his prostate cancer.  She provided the following rationale:

Prostate cancer and esophageal cancers are two independent and distinct cancers.  There is no evidence that prostate cancer in any way caused, led to or chronically aggravated veteran's esophageal cancer.  The October 2009 scan noting '[i]termediate foci of moderate activity in the mediastinum and hila which may represent reactive nodes or metastatic disease was referring to esophageal cancer metastasis.' This examiner concurs with prior opinions of record By Dr. Oshea and Crennan.

As part of the Board's July 2016 remand instructions, the examiner also considered the May 5, 1990, Report to the Secretary of the Department of Veterans Affairs on the Association Between Adverse Health Effects and Exposure to Agent Orange (reported by Special Assistant Admiral E.R. Zumwalt Jr.), which, in pertinent part, found that there was adequate evidence to reasonably conclude that it was at least as likely as not that there was a relationship between exposure to Agent Orange and esophageal cancers.  After consideration, the examiner concluded it is less likely as not that veteran's esophageal cancer was caused by or the result of or chronically aggravated by his exposure to agent orange.  Her rationale is as follows:

With 22 years of additional research and better methods of evaluation the current body of medical evidence as reviewed by the institute of medicine last updated 2012 is insufficient to find that veteran's esophageal cancer was at least as likely as not caused by or the result of his exposure to herbicide.  There is by the same manner insufficient evidence to find that his prior exposure has in any way hastened or aggravated the natural history of his esophageal cancer in any way.  The development of esophageal cancer is multifactorial and veteran's history is positive for GERD and smoking which are known risk factors.  Veteran's prior surgery related to pancreatic pseudocyst more likely than not increased his GERD.

The VA examination summarized above included a thorough summary and review of the Veteran's medical history, including his service treatment records, sufficient clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's disability, and provided a detailed explanation for the opinion rendered; therefore, the Board finds the opinion to carry great weight.  

Based upon the evidence of record, the Board finds that the Veteran's esophageal cancer was not manifest during active service and was not shown to have developed as a result of service or a service-connected condition.  The record contains no competent evidence indicating a possible relationship between the Veteran's active service and his later diagnosis of esophageal cancer.  The appellant has provided no probative evidence supporting her theory that the Veteran's esophageal cancer is any way related to his service-connected disabilities.

In denying these claims, the Board does not wish in any way to diminish the Veteran's service.  Although it is sympathetic to the appellant's claims, the Board is without authority to grant the claims on an equitable basis and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104  (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


ORDER

The appeal is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


